CLAIMS 1-24 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s Information Disclosure Statement filed September 09, 2020 has been received and entered into the application.  Accordingly, as reflected by the attached, completed copies of form PTO/SB/08, the references have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of stabilizing transthyretin (TTR) tetramers in a biological fluid of a human patient with TTR-associated amyloidosis or else treating TTR-associated amyloidosis, does not reasonably provide enablement for the general “treating a human patient with TTR-associated amyloidosis”, (claims 10 and 16), where a therapeutic objective is lacking.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The present claims lack a recitation of a therapeutic objective to be achieved through the administration of a catechol-O-methyltransferase (COMT) inhibitor to a human patient.  Therefore, the claims encompass the treatment of the host for any therapeutic purpose.  The art, however, is currently unaware of any agent, or combination of agents, which is effective for treating all disease conditions, i.e., a panacea. The Examiner has conducted a comprehensive search of the appropriate data bases and is unable to find any reference to such a panacea being
known/acknowledged/suggested in the art.  Lacking knowledge of such, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that all disease conditions could be treated in the claimed host by practicing the claimed step of administering a COMT inhibitor to a human patient.  Given that the art fails to recognize, and Applicant has failed to demonstrate, that all disease conditions could be treated in a mammal being administered a lipid modifying/lowering drug, the skilled artisan would be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention.  
Suggestion for Overcoming the Above Rejection
In order to overcome the above rejection, Applicant should amend the independent claims to recite that the method is one of stabilizing transthyretin (TTR) tetramers in a biological fluid of a human patient with TTR-associated amyloidosis or else treating TTR-associated amyloidosis (and make any further amendments to the dependent claims if necessary).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over, in the alternative, (a) claims 1-16 of U.S. Patent No. 10,786,473; (b) claims 1-13 of U.S. Patent No. 10,449,169; (c) claims 1-19 of U.S. Patent No. 10,045,956 or (d) claims 1-12 of U.S. Patent No. 9,610,270, (each reference cited by the Examiner). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in both the patented claims and the current claim set, the same actives are administered in the same manner, to the same host and in the same amounts thus requiring a conclusion that the stabilizing of transthyretin (TTR) tetramers, as present in the current claim set, would occur in each of the patented methods whether expressly set forth or not. Similarly, the present claims would encompass a human patient who possesses a mutation of the transthretin (TTR) gene as in the claim set of U.S. Patent No. 10,786,473 or the disrupted TTR amyloid fibrils of U.S. Patent No. 10,449,169.
	Accordingly, the present claims are deemed properly rejected and none are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        August 22, 2022